Date: November 20, 2009 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Hassett, VP Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751 610-228-2110 Met-Pro Corporation Announces Third Quarter Financial Results Harleysville, PA, November 20, 2009 – Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE:MPR), today announced the Company’s financial results for the third quarter ended October 31, Net sales for the third quarter ended October 31, 2009 were $19.8 million compared with net sales of $28.0 million for the same quarter last year. For the third quarter, the Company reported net income of $1.0 million, or $0.07 per diluted share, compared with net income of $3.0 million, or $0.20 per diluted share, for the third quarter of last year. “Results in the quarter reflect the lagging effect on both net sales and earnings from the slowdown in global economic activity that began last year,” stated De Hont. “Reflecting some improvement in our markets, new orders in the third quarter were $25.5 million, our best quarterly bookings since the third quarter of last year and up 31% sequentially from our second quarter. The recovery in new orders is being led by an improvement in large project bookings within our Product Recovery/Pollution Control Technologies segment, which totaled $5.5 million in the third quarter, the highest quarterly large project bookings since the quarter ended January 31, 2007. With end markets improving, we believe our wide breadth of high-quality comprehensive solutions that meet the increasing demand for a cleaner, more energy efficient environment will enable us to continue to increase our share of this growing global market.” During the first nine months of the current fiscal year, the Company generated a record $14.8 million in cash flow from operating activities, resulting in a record $32.3 million cash position on October 31, 2009. Net sales for the nine months ended October 31, 2009 were $60.3 million compared with $78.8 million for the same period last year. Net income for the nine months ended October 31, 2009 totaled $3.2 million compared with $7.6 million for the same period last year. For the nine months ended October 31, 2009, earnings were $0.22 per diluted share compared with earnings of $0.50 per diluted share for last year’s first nine months. “We are encouraged by our solid third quarter bookings, the second sequential quarter of increasing new orders, and especially our recent success in closing several large projects,” added De Hont. “While these new orders are signs of an improvement in the markets we serve, the lack of any significant global economic growth represents a challenge to capital spending, necessitating continued caution regarding the strength of any recovery in the near term.With record cash, our balance sheet remains extremely strong. We continue to focus on increasing our operating efficiencies, which has allowed us to effectively compete for new business while achieving 34% gross margins for the first nine months, consistent with the same period a year ago despite lower revenue levels.
